Case 2:19-cv-00494-AB-JEM Document 34-7 Filed 08/26/19 Page 1of2 Page ID #:406

EXHIBIT G
Case 2:19-cv-00494-AB-JEM Document 34-7 Filed 08/26/19 Page 2 of 2 Page ID #:407

245 NE. Conifer, P.O, Box 1211

Corvallis, OR 97339
I] Devco sun
(541) 787-8994

engineering tne

 

pRovect: CONCRETE TRAY LIFTING RATING JPROJECTNO: 16-641 [oesin:B.J.P. [oaTe: 05/14/15

 

¥ BOTTOM
PLATE

 

  
   

 

  
    

LIFTING LUGS
RATED FOR
6,130 1B / LUG ‘
MINIMUM,
Le 7 GAUGE
. END WALLS
10GA PLATE —C3X3.5 BAND
ALL AROUND BIN

@ CORNERS

 

 

 

 

 

   
 

NOTE: FORKLIFT TINES
ENGAGED 48" MIN INTO
EACH FORK POCKET,

 

  
     

SIDE WALL (6) PLATES }"X8"x1-8}"

PLATES

935 TARE WEIGHT = 689LB
JALLOWABLE LIVE LOAD W/ FORKLIFT = 17,500L8

CONCRETE TRAY - 935
(1) LIFTING CAPACITY WITH FORKLIFT

SCALE: NTS.

tee! \ 435
— Ss ~
KF FONKUt t.dwg B/O7ZUTS 49 PM — Ben

 

 

 

 

¢ COPYRIGHT 205 DEVCO ENGINEERING, INC, ALL fungi pctKVED. PAGE Sk.4

 
